Mates, J\,
delivered tbe opinion of tbe court.
In tbe argument of tbis case we are invited to pass upon ■questions not necessarily involved in tbe decision. We decline to discuss any question not essential to a disposition, of tbis •case, and confine ourselves to the single question.
Code 1906, § 85, provides that: “The justice of tbe peace, mayor, or police justice of any city, town, or village from whose decision an appeal shall be taken, shall at once transmit to the clerk of that court a certified copy of the record of the proceedings,” etc. This section clearly contemplates that the record shall be certified to by the justice of the peace, mayor, ■or police justice; and, this being the requirement of tbe statute, tbe certification by any other person does not answer the requirement of the statute.
The appeal was not certified to as required by law, and we think the action of tbe court below in dismissing the appeal proper, and the action of the court below in so holding is approved. ' Affirmed.